Exhibit 10.2

 

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

Principal Amount: Issue Date:

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, INTEGRAL TECHNOLOGIES, INC., a Nevada corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of (the
“Principal Amount”), together with interest at the rate of eight percent (8%)
per annum (with the understanding that the initial six months of such interest
for each tranche funded hereunder shall be guaranteed), at maturity or upon
acceleration or otherwise, as set forth herein (the “Note”). The consideration
to the Borrower for this Note is up to (the “Consideration”) in United States
currency, due to the original issuance discount of (the “OID”). The Holder shall
pay of the Consideration (the “First Tranche”) (with the understanding that
Holder shall withhold $10,000.00 at the closing of the First Tranche for its
legal fees) within a reasonable amount of time of the full execution of the Note
and transactional documents related to this Note. At the closing of the First
Tranche, the outstanding principal amount under this Note shall be (with the
understanding that the remaining portion of the OID shall be prorated on each
subsequent tranche funded hereunder). The Holder may pay, in its sole
discretion, such additional amounts of the Consideration and at such dates as
the Holder may choose in its sole discretion. The maturity date for each tranche
funded shall be six (6) months from the effective date of each payment (each a
“Maturity Date”), and is the date upon which the principal sum of each
respective tranche, as well as any accrued and unpaid interest and other fees
relating to that respective tranche, shall be due and payable. This Note may not
be prepaid in whole or in part except as otherwise explicitly set forth herein.
Any amount of principal or interest on this Note, which is not paid by the
Maturity Date, shall bear interest at the rate of the lesser of (i) twenty four
percent (24%) per annum or (ii) the maximum amount allowed by law, from the due
date thereof until the same is paid (“Default Interest”). Interest shall
commence accruing on the date that the Note is fully paid and shall be computed
on the basis of a 365-day year and the actual number of days elapsed. All
payments due hereunder (to the extent not converted into the Borrower’s common
stock (the “Common Stock”) in accordance with the terms hereof) shall be made in
lawful money of the United States of America. All payments shall be made at such
address as the Holder shall hereafter give to the Borrower by written notice
made in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
business day, the same shall instead be due on the next succeeding day which is
a business day and, in the case of any interest payment date which is not the
date on which this Note is paid in full, the extension of the due date thereof
shall not be taken into account for purposes of determining the amount of
interest due on such date. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.

 

1

--------------------------------------------------------------------------------

 

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1                                     Conversion Right. The Holder shall have
the right at any time on or after an Event of Default (as defined herein) under
the Note occurs, to convert all or any part of the outstanding and unpaid
principal amount and accrued and unpaid interest of this Note into fully paid
and non-assessable shares of Common Stock, as such Common Stock exists on the
Issue Date, or any shares of capital stock or other securities of the Borrower
into which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
9.99% of the outstanding shares of Common Stock. For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso. The number of shares of Common Stock to
be issued upon each conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the applicable Conversion Price then in
effect on the date specified in the notice of conversion, in the form attached
hereto as Exhibit A (the “Notice of Conversion”), delivered to the Borrower by
the Holder in accordance with Section 1.4 below; provided that the Notice of
Conversion is submitted by facsimile or e-mail (or by other means resulting in,
or reasonably expected to result in, notice) to the Borrower before 6:00 p.m.,
New York, New York time on such conversion date (the “Conversion Date”). The
term “Conversion Amount” means, with respect to any conversion of this Note, the
sum of (1) the principal amount of this Note to be converted in such conversion
plus (2) at the Holder’s option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Note to the Conversion
Date, plus (3) at the Holder’s option, Default Interest, if any, on the amounts
referred to in the immediately preceding clauses (1) and/or (2) plus (4) at the
Holder’s option, any amounts owed to the Holder pursuant to Sections 1.3 and
1.4(g) hereof.

 

2

--------------------------------------------------------------------------------

 

 

1.2                                       Conversion Price.

 

(a)     Calculation of Conversion Price. The Conversion Price shall be the
Variable Conversion Price (as defined herein) (subject to adjustment as further
described herein). The "Variable Conversion Price" shall mean 67.5% multiplied
by the Market Price (as defined herein) (representing a discount rate of 32.5%).
“Market Price” means the average of the two (2) lowest Trading Prices (as
defined below) for the Common Stock during the twenty (20) Trading Day period
ending on the last complete Trading Day prior to the Conversion Date. “Trading
Prices” means, for any security as of any date, the lowest traded price on the
Over-the-Counter Pink Marketplace, OTCQB, or applicable trading market (the
“OTCQB”) as reported by a reliable reporting service (“Reporting Service”)
designated by the Holder (i.e. www.Nasdaq.com) or, if the OTCQB is not the
principal trading market for such security, on the principal securities exchange
or trading market where such security is listed or traded or, if the lowest
intraday trading price of such security is not available in any of the foregoing
manners, the lowest intraday price of any market makers for such security that
are quoted on the OTC Markets. If the Trading Prices cannot be calculated for
such security on such date in the manner provided above, the Trading Prices
shall be the fair market value as mutually determined by the Borrower and the
holders of a majority in interest of the Notes being converted for which the
calculation of the Trading Prices are required in order to determine the
Conversion Price of such Notes. “Trading Day” shall mean any day on which the
Common Stock is tradable for any period on the OTCQB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded. Each time an Event of Default (as defined herein) occurs while
this Note is outstanding, an additional discount of five percent (5%) shall be
factored into the Variable Conversion Price. All expenses incurred by Holder for
the issuance and clearing of the Common Stock into which this Note is
convertible into (including but not limited to expenses incurred for legal
opinion letters, the issuance by the Borrower’s transfer agent of such Common
Stock, brokerage deposit fees, and clearing firm fees) shall immediately and
automatically be added to the balance of the Note at such time as the expenses
are incurred by Holder.

 

Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (as defined herein) (including but not limited to the
issuance of new promissory notes or of a replacement promissory note), or
Section 3(a)(10) Transaction (as defined herein), in which any 3rd party has the
right to convert monies owed to that 3rd party (or receive shares pursuant to a
settlement or otherwise) at a discount to market greater than the Variable
Conversion Price in effect at that time (prior to all other applicable
adjustments in the Note), then the Variable Conversion Price shall be
automatically adjusted to such greater discount percentage (prior to all
applicable adjustments in this Note) until this Note is no longer outstanding.
Each time, while this Note is outstanding, the Borrower enters into a Section
3(a)(9) Transaction (including but not limited to the issuance of new promissory
notes or of a replacement promissory note), or Section 3(a)(10) Transaction, in
which any 3rd party has a look back period greater than the look back period in
effect under the Note at that time, then the Holder’s look back period shall
automatically be adjusted to such greater number of days until this Note is no
longer outstanding. The Borrower shall give written notice to the Holder, with
the adjusted Variable Conversion Price and/or adjusted look back period (each
adjustment that is applicable due to the triggering event), within one (1)
business day of an event that requires any adjustment described in the two
immediately preceding sentences. So long as this Note is outstanding, if any
security of the Borrower contains any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Borrower shall notify
the Holder of such additional or more favorable term and such term, at Holder’s
option, shall become a part of the transaction documents with the Holder.  

 

3

--------------------------------------------------------------------------------

 

 

(b)     Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Borrower is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time) (the “Reserved Amount”). The Reserved Amount shall be increased from time
to time in accordance with the Borrower’s obligations hereunder. The Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non- assessable. In addition, if the Borrower shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes. The Borrower (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of this Note, and agrees that its issuance of
this Note shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Note.

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

 

1.3                                      Method of Conversion.

 

(A)                                                 Mechanics of Conversion.
Subject to Section 1.1, this Note may be converted by the Holder in whole or in
part at any time on or after an Event of Default under the Note occurs, by
submitting to the Borrower a Notice of Conversion (by facsimile, e-mail or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time) and (B) subject to Section 1.4(b),
surrendering this Note at the principal office of the Borrower.

 

4

--------------------------------------------------------------------------------

 

 

(a)     Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
principal amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted principal amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

(b)     Payment of Taxes. The Borrower shall not be required to pay any tax
which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or other securities or property on conversion
of this Note in a name other than that of the Holder (or in street name), and
the Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(c)     Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower
from the Holder of a facsimile transmission or e-mail (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided in this Section 1.4, the Borrower shall issue and deliver
or cause to be issued and delivered to or upon the order of the Holder
certificates for the Common Stock issuable upon such conversion within three (3)
business days after such receipt (the “Deadline”) (and, solely in the case of
conversion of the entire unpaid principal amount hereof, surrender of this Note)
in accordance with the terms hereof.

 

(d)     Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the portion
of this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

5

--------------------------------------------------------------------------------

 

 

(e)     Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Borrower shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.

 

(f)     Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 1.3 above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$2,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock (unless such failure results from war, acts of
terrorism, an epidemic, or natural disaster). Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to
the principal amount of this Note, in which event interest shall accrue thereon
in accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interference
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section 1.4(g) are justified.

 

6

--------------------------------------------------------------------------------

 

 

1.4                                  Concerning the Shares. The shares of Common
Stock issuable upon conversion of this Note may not be sold or transferred
unless (i) such shares are sold pursuant to an effective registration statement
under the Act or (ii) the Borrower or its transfer agent shall have been
furnished with an opinion of counsel (which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions) to the
effect that the shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration or (iii) such shares are sold or
transferred pursuant to Rule 144 under the Act (or a successor rule) (“Rule
144”) or (iv) such shares are transferred to an “affiliate” (as defined in Rule
144) of the Borrower who agrees to sell or otherwise transfer the shares only in
accordance with this Section 1.5 and who is an Accredited Investor. Except as
otherwise provided (and subject to the removal provisions set forth below),
until such time as the shares of Common Stock issuable upon conversion of this
Note have been registered under the Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold, each certificate for shares
of Common Stock issuable upon conversion of this Note that has not been so
included in an effective registration statement or that has not been sold
pursuant to an effective registration statement or an exemption that permits
removal of the legend, shall bear a legend substantially in the following form,
as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Borrower does not accept the opinion
of counsel provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to Section 3.2
of the Note.

 

1.5                                     [Intentionally Omitted].

 

7

--------------------------------------------------------------------------------

 

 

1.6                                Status as Shareholder. Upon submission of a
Notice of Conversion by a Holder, (i) the shares covered thereby (other than the
shares, if any, which cannot be issued because their issuance would exceed such
Holder’s allocated portion of the Reserved Amount or Maximum Share Amount) shall
be deemed converted into shares of Common Stock and (ii) the Holder’s rights as
a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Borrower to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Borrower) the
Holder shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Borrower’s failure to convert this Note.

 

ARTICLE II. CERTAIN COVENANTS

 

2.1                                  Distributions on Capital Stock. So long as
the Borrower shall have any obligation under this Note, the Borrower shall not
without the Holder’s written consent (a) pay, declare or set apart for such
payment, any dividend or other distribution (whether in cash, property or other
securities) on shares of capital stock other than dividends on shares of Common
Stock solely in the form of additional shares of Common Stock or (b) directly or
indirectly or through any subsidiary make any other payment or distribution in
respect of its capital stock except for distributions pursuant to any
shareholders’ rights plan which is approved by a majority of the Borrower’s
disinterested directors.

 

2.2                                  Restriction on Stock Repurchases. So long
as the Borrower shall have any obligation under this Note, the Borrower shall
not without the Holder’s written consent redeem, repurchase or otherwise acquire
(whether for cash or in exchange for property or other securities or otherwise)
in any one transaction or series of related transactions any shares of capital
stock of the Borrower or any warrants, rights or options to purchase or acquire
any such shares.

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1                                   Failure to Pay Principal or Interest. The
Borrower fails to pay the principal hereof or interest thereon when due on this
Note, whether at maturity, upon acceleration or otherwise, and such breach
continues for a period of five (5) days.

 

8

--------------------------------------------------------------------------------

 

 

3.2                                  Conversion and the Shares. The Borrower
fails to reserve a sufficient amount of shares of common stock as required under
the terms of this Note (including Section 1.3 of this Note)(and such breach
continues for a period of three (3) days), fails to issue shares of Common Stock
to the Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form)
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, the Borrower directs
its transfer agent not to transfer or delays, impairs, and/or hinders its
transfer agent in transferring (or issuing) (electronically or in certificated
form) shares of Common Stock to be issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note, or fails to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any shares of Common Stock
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note (or makes any written announcement, statement or
threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for three (3) business days after the Holder shall have
delivered a Notice of Conversion. It is an obligation of the Borrower to remain
current in its obligations to its transfer agent. It shall be an event of
default of this Note, if a conversion of this Note is delayed, hindered or
frustrated due to a balance owed by the Borrower to its transfer agent. If at
the option of the Holder, the Holder advances any funds to the Borrower’s
transfer agent in order to process a conversion, such advanced funds shall be
paid by the Borrower to the Holder within five (5) business days, either in cash
or as an addition to the balance of the Note, and such choice of payment method
is at the discretion of the Borrower.

 

3.3                                 Breach of Covenants. The Borrower breaches
any material covenant or other material term or condition contained in this Note
and any collateral documents and such breach continues for a period of five (5)
days after written notice thereof to the Borrower from the Holder or after ten
(10) days after the Borrower should have been aware of the breach.

 

3.4                                     Breach of Representations and
Warranties. Any representation or warranty of the Borrower made herein or in any
agreement, statement or certificate given in writing pursuant hereto or in
connection herewith, shall be false or misleading in any material respect when
made and the breach of which has (or with the passage of time will have) a
material adverse effect on the rights of the Holder with respect to this Note.

 

3.5                                     Receiver or Trustee. The Borrower or any
subsidiary of the Borrower shall make an assignment for the benefit of
creditors, or apply for or consent to the appointment of a receiver or trustee
for it or for a substantial part of its property or business, or such a receiver
or trustee shall otherwise be appointed.

 

3.6                                     Judgments. Any money judgment, writ or
similar process shall be entered or filed against the Borrower or any subsidiary
of the Borrower or any of its property or other assets for more than $100,000,
and shall remain unvacated, unbonded or unstayed for a period of ten (10) days
unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld.

 

9

--------------------------------------------------------------------------------

 

 

3.7                                Bankruptcy. Bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings, voluntary or
involuntary, for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Borrower or any subsidiary of the
Borrower.

 

3.8                                 Delisting of Common Stock. The Borrower
shall fail to maintain the listing or quotation of the Common Stock on the OTCQB
or an equivalent replacement exchange, the Nasdaq Global Market, the Nasdaq
Capital Market, the New York Stock Exchange, or the NYSE MKT.

 

3.9                                 Failure to Comply with the Exchange Act. The
Borrower shall fail to comply with the reporting requirements of the Exchange
Act (including but not limited to becoming delinquent in its filings), and/or
the Borrower shall cease to be subject to the reporting requirements of the
Exchange Act.

 

3.10                                  Liquidation. Any dissolution, liquidation,
or winding up of Borrower or any substantial portion of its business.

 

3.11                                 Cessation of Operations. Any cessation of
operations by Borrower or Borrower admits it is otherwise generally unable to
pay its debts as such debts become due, provided, however, that any disclosure
of the Borrower’s ability to continue as a “going concern” shall not be an
admission that the Borrower cannot pay its debts as they become due.

 

3.12                                Financial Statement Restatement. The
Borrower replaces its auditor, or any restatement of any financial statements
filed by the Borrower with the SEC for any date or period from two years prior
to the Issue Date of this Note and until this Note is no longer outstanding, if
the result of such restatement would, by comparison to the unrestated financial
statement, have constituted a material adverse effect on the rights of the
Holder with respect to this Note.

 

3.13                                 Reverse Splits. The Borrower effectuates a
reverse split of its Common Stock without twenty (20) days prior written notice
to the Holder.

 

3.14                                 Replacement of Transfer Agent. In the event
that the Borrower replaces its transfer agent, and the Borrower fails to provide
prior to the effective date of such replacement, a fully executed Irrevocable
Transfer Agent Instructions (including but not limited to the provision to
irrevocably reserve shares of Common Stock in the Reserved Amount) signed by the
successor transfer agent to Borrower and the Borrower that reserves the total
amount of shares previously held in reserve for the Note with the Borrower’s
immediately preceding transfer agent.

 

10

--------------------------------------------------------------------------------

 

 

3.15                                 Cross-Default. Notwithstanding anything to
the contrary contained in this Note or the other related or companion documents,
a breach or default by the Borrower of any covenant or other term or condition
contained in any of the other financial instrument, including but not limited to
all convertible promissory notes, currently issued, or hereafter issued, by the
Borrower, to the Holder or other 3rd party (the “Other Agreements”), after the
passage of all applicable notice and cure or grace periods, shall, at the option
of the Holder, be considered a default under this Note, in which event the
Holder shall be entitled to apply all rights and remedies of the Holder under
the terms of this Note by reason of a default under said Other Agreement or
hereunder.

 

3.16                                Inside Information. Any attempt by the
Borrower or its officers, directors, and/or affiliates to transmit, convey,
disclose, or any actual transmittal, conveyance, or disclosure by the Borrower
or its officers, directors, and/or affiliates of, material non-public
information concerning the Borrower, to the Holder or its successors and
assigns, which is not immediately cured by Borrower’s filing of a Form 8-K
pursuant to Regulation FD on that same date.

 

3.17                                No bid. At any time while this Note is
outstanding, the lowest Trading Prices on the OTCQB or other applicable
principal trading market for the Common Stock is equal to or less than $0.0001.

 

3.18                                Prohibition on Debt and Variable
Securities.  So long as the Note is outstanding, the Borrower shall not, without
written consent of the Investor, issue any Variable Security (as defined
herein), unless (i) the Company is permitted to pay off the Note in cash at the
time of the issuance of the respective Variable Security and (ii) the Company
pays off the Note, pursuant to the terms of the Note, in cash at the time of the
issuance of the respective Variable Security. A Variable Security shall mean any
security issued by the Borrower that (i) has or may have conversion rights of
any kind, contingent, conditional or otherwise in which the number of shares
that may be issued pursuant to such conversion right varies with the market
price of the common stock; (ii) is or may become convertible into common stock
(including without limitation convertible debt, warrants or convertible
preferred stock), with a conversion or exercise price that varies with the
market price of the common stock, even if such security only becomes convertible
or exercisable following an event of default, the passage of time, or another
trigger event or condition; or (iii) was issued or may be issued in the future
in exchange for or in connection with any contract, security, or instrument,
whether convertible or not, where the number of shares of common stock issued or
to be issued is based upon or related in any way to the market price of the
common stock, including, but not limited to, common stock issued in connection
with a Section 3(a)(9) exchange, a Section 3(a)(10) settlement, or any other
similar settlement or exchange.

 

3.19                                 Failure to Repay Upon Qualified Offering.
The Borrower fails to repay the Note, in its entirety, pursuant to the terms of
the Note, with funds received from its next completed offering of $1,000,000.00
or more (consummated on or after the Issue Date).

 

11

--------------------------------------------------------------------------------

 

 

UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND
THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED HEREIN);
MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the continuation of
any Event of Default specified in Sections 3.1, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8,
3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 3.16, 3.17, 3.18 and/or 3.19, the Note
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
140% (plus an additional 5% per each additional Event of Default that occurs
hereunder) multiplied by the then outstanding entire balance of the Note
(including principal and accrued and unpaid interest) plus Default Interest, if
any, plus any amounts owed to the Holder pursuant to Sections 1.4(g) hereof
(collectively, in the aggregate of all of the above, the “Default Sum”), and all
other amounts payable hereunder shall immediately become due and payable, all
without demand, presentment or notice, all of which hereby are expressly waived,
together with all costs, including, without limitation, legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity.

 

If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect, subject to
issuance in tranches due to the beneficial ownership limitations contained in
this Note.

 

ARTICLE IV. MISCELLANEOUS

 

4.1                                     Failure or Indulgence Not Waiver. No
failure or delay on the part of the Holder in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privileges. All rights
and remedies existing hereunder are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

 

12

--------------------------------------------------------------------------------

 

 

4.2                                     Notices. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (iii) delivered by reputable air courier
service with charges prepaid, or (iv) transmitted by hand delivery, telegram,
facsimile, or electronic mail addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery, upon electronic mail delivery, or
delivery by facsimile, with accurate confirmation generated by the transmitting
facsimile machine, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to the Borrower, to:

 

INTEGRAL TECHNOLOGIES, INC.

2605 Eastside Park Road, Suite 1

Evansville, IN 47715

e-mail: itkginquiry@itkg.net

 

If to the Holder:

 

 

 

4.3                                     Amendments. This Note and any provision
hereof may only be amended by an instrument in writing signed by the Borrower
and the Holder. The term “Note” and all reference thereto, as used throughout
this instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.

 

4.4                                    Assignability. This Note shall be binding
upon the Borrower and its successors and assigns, and shall inure to be the
benefit of the Holder and its successors and assigns. Each transferee of this
Note must be an “accredited investor” (as defined in Rule 501(a) of the 1933
Act). Notwithstanding anything in this Note to the contrary, this Note may be
pledged as collateral in connection with a bona fide margin account or other
lending arrangement.

 

4.5                                      Cost of Collection. If default is made
in the payment of this Note, the Borrower shall pay the Holder hereof costs of
collection, including reasonable attorneys’ fees.

 

4.6                                   Governing Law. This Note shall be governed
by and construed in accordance with the laws of the State of Nevada without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Note shall be
brought only in the state and/or federal courts of Johnson County, Kansas. The
parties to this Note hereby irrevocably waive any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. The
Borrower and Holder waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Note or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.

 

13

--------------------------------------------------------------------------------

 

 

4.7                              Certain Amounts. Whenever pursuant to this Note
the Borrower is required to pay an amount in excess of the outstanding principal
amount (or the portion thereof required to be paid at that time) plus accrued
and unpaid interest plus Default Interest on such interest, the Borrower and the
Holder agree that the actual damages to the Holder from the receipt of cash
payment on this Note may be difficult to determine and the amount to be so paid
by the Borrower represents stipulated damages and not a penalty and is intended
to compensate the Holder in part for loss of the opportunity to convert this
Note and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.8                                  Remedies. The Borrower acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder, by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, the Borrower acknowledges that the remedy at law for a
breach of its obligations under this Note will be inadequate and agrees, in the
event of a breach or threatened breach by the Borrower of the provisions of this
Note, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Note and to enforce specifically the terms and provisions
thereof, without the necessity of showing economic loss and without any bond or
other security being required.

 

4.9                              Prepayment. Notwithstanding anything to the
contrary contained in this Note, the Borrower may prepay the amount outstanding
under this Note, at any time during the initial 90 day period after the Issue
Date, by making a payment to the Holder of an amount in cash equal to 120%
multiplied by the total outstanding amount owed under the Note at such time of
prepayment. Notwithstanding anything to the contrary contained in this Note, the
Borrower may prepay the amount outstanding under this Note, at any time after
the initial 90 day period after the Issue Date, by making a payment to the
Holder of an amount in cash equal to 140% multiplied by the total outstanding
amount owed under the Note at such time of prepayment. In order to prepay this
Note, the Borrower shall provide notice to the Holder ten (10) business days
prior to such respective prepayment date, and the Holder must receive such
prepayment within twelve (12) business days of the Holder’s receipt of the
respective prepayment notice, but not sooner than ten (10) business days from
the date of notice (the “Prepayment Period”). The Holder may convert the Note in
whole or in part at any time during the Prepayment Period, subject to the terms
and conditions of this Note.

 

14

--------------------------------------------------------------------------------

 

 

4.10                            Section 3(a)(10) Transactions. If at any time
while this Note is outstanding, the Borrower enters into a transaction
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, Section 3(a)(10) of the Securities Act (a “3(a)(10) Transaction”),
then a liquidated damages charge of 100% of the outstanding principal balance of
this Note at that time, will be assessed and will become immediately due and
payable to the Holder, either in the form of cash payment, an addition to the
balance of the Note, or a combination of both forms of payment, as determined by
the Holder.

 

4.11                           Reverse Split Penalty. If at any time while this
Note is outstanding, the Borrower effectuates a reverse split with respect to
the Common Stock, then a liquidated damages charge of 30% of the outstanding
principal balance of this Note at that time, will be assessed and will become
immediately due and payable to the Holder, either in the form of cash payment,
an addition to the balance of the Note, or a combination of both forms of
payment, as determined by the Holder.

 

4.12                            Restriction on Section 3(a)(9) Transactions. So
long as this Note is outstanding, the Borrower shall not enter into any 3(a)(9)
Transaction with any party other than the Holder, without prior written consent
of the Holder. In the event that the Borrower does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction while this Note is
outstanding, a liquidated damages charge of 25% of the outstanding principal
balance of this Note, but not less than $15,000, will be assessed and will
become immediately due and payable to the Holder at its election in the form of
cash payment or addition to the balance of this Note.

 

4.13                            Piggyback Registration Rights. The Borrower
shall include on the next registration statement the Borrower files with SEC (or
on the subsequent registration statement if such registration statement is
withdrawn), except with respect to the Borrower’s next underwritten public
offering, all shares issuable upon conversion of this Note. Failure to do so
will result in liquidated damages of 25% of the outstanding principal balance of
this Note, but not less than $15,000, being immediately due and payable to the
Holder at its election in the form of cash payment or addition to the balance of
this Note.

 

4.14                              Terms of Future Financings.  So long as this
Note is outstanding, upon any issuance by the Borrower or any of its
subsidiaries of any security with any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Borrower shall notify
the Holder of such additional or more favorable term and such term, at Holder’s
option, shall become a part of the transaction documents with the Holder.  The
types of terms contained in another security that may be more favorable to the
holder of such security include, but are not limited to, terms addressing
conversion discounts, prepayment rate, conversion look back periods, interest
rates, original issue discounts, stock sale price, private placement price per
share, and warrant coverage.

 

15

--------------------------------------------------------------------------------

 

 

4.15                              Right of First Refusal. If at any time while
this Note is outstanding, the Borrower has a bona fide offer of capital or
financing from any 3rd party, that the Borrower intends to act upon, then the
Borrower must first offer such opportunity to the Holder to provide such capital
or financing to the Borrower on the same terms as each respective 3rd party’s
terms. Except as otherwise provided in this Note, should the Holder be unwilling
or unable to provide such capital or financing to the Borrower within 10 trading
days from Holder’s receipt of written notice of the offer (the “Offer Notice”)
from the Borrower, then the Borrower may obtain such capital or financing from
that respective 3rd party upon the exact same terms and conditions offered by
the Borrower to the Holder, which transaction must be completed within 30 days
after the date of the Offer Notice. Borrower shall, within two (2) business days
of the respective closing, utilize 50% of all proceeds received by Borrower by
each respective 3rd party that provides capital or financing to the Borrower, to
prepay this Note. If the Borrower does not receive the capital or financing from
the respective 3rd party within 30 days after the date of the respective Offer
Notice, then the Borrower must again offer the capital or financing opportunity
to the Holder as described above, and the process detailed above shall be
repeated. The Offer Notice must be sent via electronic mail to
investments@ltwocapital.com.

 

 

 

[signature page to follow]

 

16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this May 16, 2017.

 

INTEGRAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 ______________________________________

 

 

 

Name: Douglas Bathauer

 

 

 

Title: Chief Executive Officer        

 

 

 

 

17

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A -- NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $                      principal amount
of the Note (defined below) into that number of shares of Common Stock to be
issued pursuant to the conversion of the Note (“Common Stock”) as set forth
below, of INTEGRAL TECHNOLOGIES, INC., a Nevada corporation (the “Borrower”)
according to the conditions of the convertible note of the Borrower dated as of
May 16, 2017 (the “Note”), as of the date written below. No fee will be charged
to the Holder for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

[ ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker:

Account Number:

 

[ ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

 

 

Date of Conversion:         Applicable Conversion Price:   $     Number of
Shares of Common Stock to be Issued Pursuant to Conversion of the Notes:        
Amount of Principal Balance Due remaining Under the Note after this conversion:
       

 

 

By:   Name:   Title:   Date:  

 

 

18